In an action to recover damages for injuries to person and property, defendant appeals: (1) from an order of the Supreme Court, Rockland County, dated March 16,1960, granting plaintiffs’ motion for summary judgment as to defendant’s liability, and directing an assessment of plaintiffs' damages, pursuant to rule 113 of the Rules of Civil Practice; and (2) from the judgment of said court, entered May 27, 1960, upon such assessment of the damages before court and jury. The individual plaintiffs were injured and the automobile owned by the corporate plaintiff was damaged as the result of a head-on collision between said automobile, which was operated by the male plaintiff, and in which his wife, the female plaintiff, was a passenger, and an automobile owned and operated by defendant. Plaintiffs’ version of the accident is that defendant’s vehicle, while traveling at a high rate of speed, veered into the wrong lane of the highway and struck the corporate plaintiff’s car. Defendant was arrested and subsequently pleaded guilty to driving while intoxicated. On this motion for summary judgment defendant failed to submit any affidavit of his own or of any person having knowledge of the facts in opposition to plaintiffs’ claims. The jury returned a verdict in favor of the male plaintiff in the sum of $250 for personal injuries and $1,000 for loss of services and medical expenses; in favor of the corporate plaintiff in the sum of $2,400 for property damage; and in favor of the female plaintiff for $15,000 for personal injuries. The $15,000 award was reduced to $7,500 by the trial court on stipulation of the female plaintiff. Defendant questions the propriety of the granting of the motion for summary judgment. He also contends that the reduced award in favor of the *976female plaintiff and the award in favor of her husband for loss of services and medical expenses, are excessive. Order and judgment affirmed, with one bill of costs. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.